DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II-claims 10-11 in the reply filed on 07/26/2022 is acknowledged.  The traversal is on the ground(s) that Applicant asserts the sperm sorter in claim 1 and the sperm sorting method in claim 10 would not place a serious burden on the Examiner on the grounds of search and examination.  This is not found persuasive because as cited in the previous Office Action mailed on 05/26/2022, the invention of claim 1, drawn to a sperm sorter and the invention of claim 10, drawn to a sperm sorting method would require further search and examination of the two different claims, which also belong to different classes, also discussed in the previously mailed Office Action.  Further, the inventions are distinct because the process or method of the instant application can be practices by another and materially different apparatus or by hand, such as a flow cytometer, microfluidic devices or lab chips.  A
The requirement is still deemed proper and is therefore made FINAL.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 10-11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,450,545 B2-Pan et al. (hereafter Pan, has an effective filing date of 09/14/2011 as of the provisional application).
Regarding claim 10: “A sperm sorting method, comprising: providing a sperm sorter, wherein the sperm sorter comprises an inlet chamber, a swim up sorting chamber, a divergent channel, a recycling chamber and an outlet chamber, the swim up sorting chamber is communicated between the inlet chamber and the divergent channel, an entrance terminal and an exit terminal of the divergent channel are respectively communicated with the swim up sorting chamber and the recycling chamber, a depth and a width of the entrance terminal of the divergent channel are respectively less than a depth and a width of the exit terminal of the divergent channel, the outlet chamber is communicated with a portion of the divergent channel between the entrance terminal and the exit terminal;”:  Pan disclose an invention relating to microfluidic chips and methods for sorting and/or activating sperms with high velocity and/or motility (Col. 1, lines 8-10).  Pan discloses a sperm sorter (Col. 4, line 58), an inlet region 84 (Col. 4, line 1), a swim up sorting chamber (first flow channel, Col. 4, lines 2-3), a divergent channel (a divergent channel, Col. 4, line 4), a recycling chamber (first layer 81, Col. 12, line 36, Fig. 8) and outlet chamber (outlet region 85, Col. 12, line 37, Fig. 8), the swim up sorting chamber is communicated between the inlet chamber and the divergent channel (first flow channel is in fluidic communication with the inlet region, Col. 4, lines 2-3) and the divergent channel is in fluidic communication with  the flow channel, Col. 4, lines 4-6), an entrance terminal (inlet region, Col. 4, line 36) and an exit terminal of the divergent channel (outlet region at one or both ends of the divergent channel, Col. 7, lines 20-21), where the divergent channel is arranged at the downstream of the flow channel and in fluidic communication with the flow channel, Col. 4, lines 12-16).  Additionally, Pan disclose a channel having width and depth dimensions that facilitate sperm movement through the channel in a manner similar to the in vivo situation, where the microchannel has width and depth dimensions each between about 10 micrometers to 5mm and the microfluidic channel may be of any cross-sectioned geometry and up to many cm in length (Col. 5, lines 42-45); swimming counter-current and have higher motility and are collected in locations with narrower channel width (Col. 10, lines 8-10).  Further, Pan disclose the divergent channel is in communication with the flow channel and one or more outlet regions located at one or both sides of the divergent channel (Col. 4, lines 4-8).
“adding a culture medium into the sperm sorter via the swim up sorting chamber, and sealing the outlet chamber;”:  Pan disclose Ham’s F10 medium was added into the outlet to keep the flow channel wet (Col. 16, lines 35-36); PDMS stamps were oxidized to seal channels onto a glass cover
“adding a semen sample into the sperm sorter via the inlet chamber;”: Pan disclose 8µl of semen (sample) added into the inlet (Col. 16, line 37).
“opening the outlet chamber when a fluid height of the swim up sorting chamber and the recycling chamber is higher than a fluid height of the outlet chamber, such that sperms with high motility flow into the outlet chamber;”:  Pan disclose the flow distribution is controlled by the liquid height of branching flow channel, concentrating sperms according to their motility (Col. 10, lines 45-47).
“and collecting the sperms with high motility from the outlet chamber.”: Pan disclose the divergent channel comprises one or more outlet region(s) located at one or both sides of the divergent channel to collect sperms with high motility (Col. 10, lines 12-14).

Regarding claim 11: “further comprising: collecting living sperms from a top portion of the swim up sorting chamber.”:  Pan disclose sperm have a property of swimming counter-current and have higher motility and are collected in locations with narrower channel width (Col. 10, lines 8-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799